Citation Nr: 1644219	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  14-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a Board videoconference hearing before the undersigned Veterans Law Judge in May 2015.  A hearing transcript has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for Parkinson's disease.  Unfortunately, the Board finds that a remand is necessary to conduct additional development before this issue can be adjudicated.  

The Veteran alleges that he contracted Parkinson's disease after service as a result of in-service exposure to airborne polychlorinated biphenyls (PCBs) and/or other chemicals while stationed at Fort McClellan, Alabama.  

Specifically, the Veteran has asserted that as a chemical specialist stationed at Fort McClellan, he regularly worked with barrels and tanks containing unknown chemicals for the U.S. Army Chemical Corp School.  

In addition, he asserted that he was exposed to airborne PCBs originating from a chemical plant owned by the Monsanto Company in the adjacent city of Anniston, Alabama.  

The Veteran's VA treatment records confirm that he has been diagnosed as having Parkinson's disease.

A review of the Veteran's service personnel records corroborates that he served as a decontamination specialist attached to the 21st Chemical Company while he was stationed at Fort McClellan, Alabama, from June 1964 to January 1966.  His principal duty was initially "sprayman loader" in June 1964, but switched to "decontamination equipment operator" in December 1964.

VA resources suggest additional possible exposures at Fort McClellan, Alabama.  VA has recognized that some members of the U.S. Army Chemical Corp School, Army Combat Development Command Chemical/Biological/Radiological Agency, Army Military Police School, and Women's Army Corps, among others, may have been exposed to one or more of several hazardous materials during their service at Fort McClellan.  Potential exposures could have included, but are not limited to, the following: radioactive compounds (cesium-137 and cobalt-60) used in decontamination training activities in isolated locations on base; chemical warfare agents (mustard gas and nerve agents) used in decontamination testing activities in isolated locations on base; and airborne PCBs from the Monsanto plant in the neighboring town.  See http://www.publichealth.va.gov/exposures/fort-mcclellan/.  

On remand, the RO should determine whether or not, and if possible to what extent, the Veteran was exposed to PCBs, ionizing radiation, mercury, X-rays, radioactive compounds, or chemical warfare agents when he was in service at Fort McClellan, Alabama.  

Appropriate development through the U.S. Joint Services Records Research Center (JSRRC) or other appropriate agency should be undertaken to assess the likelihood and extent of the Veteran's exposure to any of these chemicals. 

The Board notes that in 2013, the Agency of Toxic Substances and Disease Registry (ATSDR) completed an assessment of the potential health risks caused by airborne PCBs in Anniston, Alabama, and concluded that the concentrations were "not expected to result in an increased cancer risk or other harmful effects in people living in the neighborhoods outside the perimeter of the former PCB manufacturing facility."  A copy of this report should be added to the claims file and sent to the Veteran.  It is available at the above-cited website.

The Board recognizes that although the Veteran testified at his May 2015 videoconference hearing that he did not know what chemicals were in the tanks and barrels with which he worked at Fort McClellan, he had indicated elsewhere that he was exposed to herbicides and chemicals containing dioxin in service.  

With regard to whether the Veteran was exposed to an herbicide agent at Fort McClellan, when there is an assertion of herbicide exposure outside of Vietnam, Korea at or near the demilitarized zone, and certain other specified areas (i.e., Thailand), VA must follow the procedures set forth in the Veterans Benefits Administration (VBA) Adjudication Procedure Manual to aid in the determination as to whether herbicide exposure is established.  See VBA Manual, M21-1MR, IV, ii.2.C.10.o.  

Specifically, when a veteran provides the approximate dates of the asserted exposure, as well as the location and nature of such exposure, this information is to be furnished to the Compensation Service, and a review of the Department of Defense's inventory of herbicide operations requested to determine whether herbicides were used as stated.  If the Compensation Service is unable to confirm that the herbicides were so used, then the information is to be submitted to the JSRRC to determine whether such exposure can be verified.  If the JSRRC is unable to verify the exposure, then the case must be referred to the JSRRC Coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, based on the example provided in M21-1MR, Part IV, Subpart ii, 1.D.16c.  Id.  On remand, the AOJ must undertake this development.  

After the question of exposure is resolved, the Veteran should be afforded an appropriate VA examination with regard to his claim of entitlement to service connection for Parkinson's disease.  The examiner should determine whether Parkinson's disease is connected to service under any appropriate theories of entitlement, to include on a direct basis, an aggravation basis, or a presumptive basis for chronic diseases.  

Appropriate questions regarding exposure to environmental hazards should be requested of the examiner.  Complete rationales should be provided for all opinions offered, and where appropriate, medical treatise literature should be cited.  Specifically, the examiner is requested to review and discuss the 2012 abstract, "Association between polychlorinated biphenyls and Parkinson's disease neuropathology," submitted by the Veteran in June 2013. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a copy of the Agency of Toxic Substances and Disease Registry Health Consultation report on airborne polychlorinated biphenyls (PCBs) in Anniston, Alabama, available on VA's website at http://www.publichealth.va.gov/exposures/fort-mcclellan.  A copy of this report should also be added to the claims file.

2.  Conduct any development necessary to determine whether or not the Veteran was exposed to airborne PCBs, ionizing radiation, radioactive compounds, herbicides, or chemical warfare agents when he was in the service, including when stationed at Fort McClellan, Alabama.  This should include appropriate development with the JSRRC and/or other appropriate agency to assess the likelihood and extent of the Veteran's exposure at Fort McClellan (where he was stationed from June 1964 to January 1966) to (a) radioactive compounds (cesium-137 and cobalt-60); (b) chemical warfare agents (mustard gas and nerve agents); and (c) PCBs.

3.  Conduct the following development (as directed in VBA's Adjudication Procedure Manual) regarding the Veteran's stated exposure to an herbicide agent while stationed at Fort McClellan, Alabama, from June 1964 to January 1966:

a. Send the Veteran a letter requesting him to describe how he was exposed to an herbicide agent while stationed at Fort McClellan, Alabama. 

b. Then, after the Veteran has been provided an opportunity for response (and regardless of whether he responds), send any information regarding the Veteran's described herbicide exposure to the Compensation Service, and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as described.

c. If the Compensation Service is unable to confirm that herbicides were used as described, then the information is to be submitted to the JSRRC to determine whether such exposure can be verified.  

d. If the JSRRC is unable to verify the exposure, then the case must be referred to the JSRRC Coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist, based on the example provided in VBA's Adjudication Procedure Manual. 

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the probable etiology of his Parkinson's disease.  

The examiner should be notified of all confirmed exposures, to include airborne PCBs and herbicides, as well as any other chemicals and/or toxins. 

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's Parkinson's disease resulted from or is otherwise related to any established exposure to environmental toxins at Fort McClellan, Alabama, (to include radioactive compounds, chemical warfare agents, and PCBs, as determined from the above development).    

Appropriate questions regarding exposure to environmental hazards should be requested of the examiner.  Complete rationale should be provided for all opinions offered, and where appropriate, medical treatise literature should be cited.   The examiner should specifically review and discuss the 2012 abstract, "Association between polychlorinated biphenyls and Parkinson's disease neuropathology," submitted by the Veteran in June 2013.

If the examiner cannot provide any opinion requested above, then the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, then all reasonable steps to obtain this missing information should be accomplished before the claim is readjudicated.

5.  Readjudicate the issue on appeal considering all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




